DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments have been fully considered but are not persuasive. Applicant respectfully submits that the multivariate analysis is only performed on the DESI-MS images. Examiner respectfully disagrees. Cited ¶ 18  describes that the “multivariate statistical analysis of the DESI-MS imaging data by means of principal component analysis and partial least squares discriminant analysis allowed a successful correlation between DESI-MS data and pathological evaluation in 88% of the cases analyzed” where the patholoigical evaluation is performed on the optical images. See ¶ 33. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooks et al.1 and further in view of Ikegami.2 
claim 1, Cooks et al. teach data processing device for processing first image data obtained for a two- dimensional area on a sample by a first measurement technique and second image data obtained for a two-dimensional area on the same sample by a second measurement technique different from the first measurement technique, to obtain information on the sample (see figs. 3-4, ¶¶ 10, 25: optical image and plurality of ion images at different m/z value), the data processing device comprising:
Cooks et al. inherently teach a preprocessor for performing a position adjustment process on the first image data and the second image data so that pixels at which measurement results for a same site on the sample appear are located at corresponding positions on both images  and for performing a data conversion process for equalizing a spatial resolution between the first and second image data; and b) a statistical analysis processor for performing a statistical analysis process on the data at the pixels which spatially correspond to each other in the first and second image data after an adjustment of the spatial position and an equalization of the spatial resolution are performed by the preprocessor, to calculate an index value indicating a degree of similarity or difference in a two-dimensional signal intensity distribution between the first and second image data. See figs. 3-4, ¶¶ 10, 25, 45-46: correlation between optical image and plurality of m/z ion images inherently requires spatial alignment and the equal resolution between images). 
Alternatively, Ikegami teach a preprocessor for performing a position adjustment process on the first image data and the second image data so that pixels at which measurement results for a same site on the sample appear are located at corresponding positions on both images (see ¶ 28: registering images by positional shifting; ¶¶ 59-63: translation and rotational transformation), and for performing a data conversion process for equalizing a spatial resolution between the first and second image data (see fig. 5, ¶ 69: adjustments include matching the images in terms of the number of pixels, ie., resolution, and the pixel size); and b) a statistical analysis processor for performing a statistical analysis process on the data at the pixels which spatially correspond to each 
 One skilled in the art would have found it obvious to incorporate the preprocessing steps of statial alignment and resolution equalization as taught by Ikegami prior to performing correlation between the optical image and the m/z ion image. The motivation would have been to ensure that correlation is computed between corresponding area of the sample. 

Cooks et al. teach the second measurement technique is a mass spectrometric imaging measurement, the second image data includes data forming a plurality of images obtained under different values of mass-to-charge ratio (see figs. 3-4, ¶¶ 10, 25: optical image and plurality of ion images at different m/z value; see ¶¶ 45-46), the statistical analysis processor calculates the index for each of the plurality of images obtained under different values of mass-to-charge ratio, and the statistical analysis processor extracts a value of the measurement parameter at which an image having a high degree of similarity to or difference from the two-dimensional signal intensity distribution in one image created from the first image data is obtained (see figs. 3-4, ¶¶ 10, 25, 45-46: degree of correlation determined between the optical image and the plurality of ion images to determine an m/z ion image with high degree of correlation). 
Cooks et al. teach the statistical analysis processor performs a multivariate analysis on the first image data and the second image data, and extracts a value of the parameter at which an image having a high degree of similarity or difference in the two-dimensional signal intensity distribution is obtained based on a result of the multivariate analysis. See ¶¶ 18, 33: multivariate statistical analysis and correlation between DESI-MS images and pathological evaluation of optical images; see also ¶ 48. 


With regard to claim 3, Cooks et al. teach the statistical analysis processor calculates, for each of a plurality of images created from the second image data, a correlation coefficient between one image created from the first image data and one image created from the second image data, and extracts a value of the parameter at which an image having a high degree of similarity or difference in the two- dimensional signal intensity distribution is obtained based on the correlation coefficient. see figs. 3-4, ¶¶ 10, 25, 45-46: degree of correlation determined between the optical image and the plurality of ion images to determine an m/z ion image with high degree of correlation.
With regard to claim 5, Cooks et al. teach each of the first and second image data include data forming a plurality of images obtained under different values of a parameter, and the statistical analysis processor extracts a combination of values of the parameters at which a high degree of similarity or difference in the two-dimensional signal intensity distribution is obtained between an image created from the first image data and an image created from the second image data. See figs. 3-4, ¶¶ 10, 25, 45-46: correlation between optical image and plurality of m/z ion images inherently requires spatial alignment and the equal resolution between images; see ¶¶ 27, 33: plurality of optical images acquired at different magnification parameter).
With regard to claim 6, Cooks et al. teach the second measurement technique is a technique in which an MS" measurement with n being equal to or greater than two is performed for each micro area within the two-dimensional areas on the sample, and the second image data are image data obtained by the measurement. See figs. 3-4, ¶¶ 10, 25, 45-46: more than two mass spectram data acquired.
With regard to claims 11-14, see claim 6.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2012/0295276.
        2 US Publication No. 2013/0080072.